Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 12/02/2021, the following occurred: Claims 1, 7 and 16 have been amended; and claim 18 was previously cancelled.
By examiner’s amendment, claims 1 and 16 are amended.
Claims 1-17 and 19 are allowed.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/071332 filed on 08/24/2017, which claims priority to PRO 62/379,411 filed on 08/25/2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 1/13/2022 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the Examiner.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the charges and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Authorization for this examiner’s amendment was given in a telephone conversation with Wesley Nicolas on 1/13/2022.
The Application claims 1 and 16 have been amended as follows:
1. (Currently Amended) A device for treatment of a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method comprising:
A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made;
B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen of one or more insulin pens used by the subject, (ii) a corresponding insulin medicament injection event timestamp for the respective insulin medicament injection event, and (iii) a respective type of insulin medicament injected into the subject from one of (a) a 
C) using the first dataset to calculate a first glycaemic risk measure, and using the first dataset and the second dataset to calculate an insulin sensitivity factor of the subject during the first time course;
D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain 
(i) a corresponding basal insulin medicament titration schedule for a second time course for the subject, the basal insulin medicament titration schedule comprising a plurality of basal insulin medicament values defined over a period of time, each of the plurality of basal insulin medicament values being different from one another, wherein the second time course occurs subsequent to the first time course, and
(ii) a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of basal insulin medicament injected into the subject, [[;]]
wherein the using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i) [[a]] the corresponding basal insulin medicament titration schedule and (ii) [[a]] the corresponding fasting blood glucose profile model comprises iteratively training and retraining, based on a plurality of sets of new patient treatment data provided from the subject at a plurality of time ; [[,]] and
E) communicating the corresponding basal insulin medicament titration schedule to:
(i) the subject,
(ii) an insulin pen in the one or more insulin pens charged with delivering the basal insulin medicament to the subject in accordance with the corresponding basal insulin medicament titration schedule, and/or
(iii) a health care practitioner associated with the subject.
	
16. (Currently Amended) A method comprising:
at a computer system comprising one or more processors and a memory, using the computer system to perform steps comprising:
A) obtaining a first dataset for a subject, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made;
B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein the second dataset comprises a first plurality of insulin medicament records, and each respective insulin 
(i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen of one or more insulin pens used by the subject,
(ii) a corresponding insulin medicament injection event timestamp for the respective insulin medicament injection event, and
(iii) a respective type of insulin medicament injected into the subject from one of (a) a basal insulin medicament and (b) a bolus insulin medicament;
C) using the first dataset and the second dataset to calculate a glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course;
D) using at least the glycaemic risk measure and the insulin sensitivity factor of the subject to obtain
	(i) a corresponding basal insulin medicament titration schedule for a second time course, wherein the second time course occurs subsequent to the first time course, the basal insulin medicament titration schedule comprising a plurality of basal insulin medicament values defined over a period of time, each of the plurality of basal insulin medicament values being different from one another, and
(ii) a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of basal insulin , [[;]]
wherein the using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i) [[a]] the corresponding basal insulin medicament titration schedule and (ii) [[a]] the corresponding fasting blood glucose profile model comprises iteratively training and retraining, based on a plurality of sets of new patient treatment data provided from the subject at a plurality of time instances during the second time course, a supervised machine learning decision model, and generating, with said supervised machine learning decision model and after training said supervised machine learning decision model, the corresponding basal insulin medicament titration schedule and the corresponding fasting blood glucose profile model; [[,]] and
(E) communicating the corresponding basal insulin medicament titration schedule to (i) the subject, (ii) an insulin pen in the one or more insulin pens charged with delivering the basal insulin medicament to the subject in accordance with the corresponding basal insulin medicament titration schedule, and/or (iii) a health care practitioner associated with the subject.







Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim(s). 
In particular, the cited prior art of record fails to expressly teach or suggest the combination of: using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i) the corresponding basal insulin medicament titration schedule and (ii) the corresponding fasting blood glucose profile model comprises iteratively training and retraining, based on a plurality of sets of new patient treatment data provided from the subject at a plurality of time instances during the second time course, a supervised machine learning decision model, and generating, with said supervised machine learning decision model and after training said supervised machine learning decision model, the corresponding basal insulin medicament titration schedule and the corresponding fasting blood glucose profile model.
Further, the Examiner has taken Applicant’s remarks pertaining to Carlson into account and applied the same reasoning in the remarks to search and consider prior art as necessitated by amendment. See Applicant’s Remarks dated 12/02/2021 at pg. 25, para. 1, e.g., “does not teach this data being based on ‘a plurality of sets of new patient treatment data’.”

The claimed invention is also subject matter eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance dated 07 January 2019. As 

The most remarkable prior art of record is as follows:
Sloan et al. (US 2012/0232520 A1), “Multi-Function Analyte Monitor Device and Methods of Use”. See previous Office actions.
Carlson et al. (US 2010/0280334 A1), “Patient State Detection based on Support Vector Machine based Algorithm”. See previous Office actions.
Giuffrida et al. (US 9,314,190 B1), “Movement Disorder Recovery System and Method”. See e.g., Abstract and claims 8 & 9.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahn et al. (US 2017/0132527 A1) for teaching Walking Assistance Apparatus and Method of Controlling Same.
LaBorde (US 10,319,476 B1) for teaching System, Method and Device for Predicting an Outcome of a Clinical Patient Transaction.
Bengtsson et al. (US 10,293,109 B2, filed 9/11/2012) for teaching Adaptive System for Optimizing a Drug Dosage Regimen over Time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.M.W./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626